Case 2:21-cv-02508-FMO-RAO Document 3 Filed 03/25/21 Page 1 of 4 Page ID #:12



  1

  2

  3

  4

  5

  6

  7

  8                          UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10

 11    WILLIAM BARTON,                               Case No. CV 21-02508 FMO (RAO)
 12                        Petitioner,               MEMORANDUM AND ORDER
                                                     RE SUMMARY DISMISSAL OF
 13          v.                                      PETITION FOR WRIT OF
                                                     HABEAS CORPUS AND DENIAL
 14    SAN JOAQUIN,                                  OF CERTIFICATE OF
                                                     APPEALABILITY
 15                        Respondent.
 16

 17

 18                                  I.    BACKGROUND
 19         On March 14, 2021, Petitioner William Barton constructively filed a Petition
 20   for Writ of Habeas Corpus (“Petition”), which he labels “Petition for Modification
 21   of Sentence.” Dkt. No. 1 at 2.
 22         Petitioner was convicted of his underlying criminal offense in March 1976.
 23   Petition at 2. In the instant Petition, Petitioner asserts that he is not guilty and has
 24   appealed his sentence but he fails to set forth any grounds for relief. See Petition at
 25   3 (stating that he is “proceed[ing] currently on fourth amend[ed] petition. See ECF
 26   No. 38.”). Records of the California Supreme Court indicate that Petitioner has not
 27

 28
Case 2:21-cv-02508-FMO-RAO Document 3 Filed 03/25/21 Page 2 of 4 Page ID #:13



  1   filed any appeals or state habeas petitions with that court.1 Further, the Court notes
  2   that this is the latest of multiple habeas petitions filed by Petitioner starting in 2018,
  3   all of which have been dismissed for failure to exhaust state court remedies.2
  4         On January 22, 2020, Magistrate Judge Oliver held a hearing in a separate
  5   habeas matter brought by Petitioner. See Barton v. Superior Court, CV 19-10418-
  6   FMO (RAO), Dkt. No. 7. At the hearing, Judge Oliver discussed with Petitioner his
  7   numerous habeas filings and explained the exhaustion requirement. Id.
  8                                    II.    DISCUSSION
  9         Under Rule 4 of the Rules Governing Section 2254 Cases in the United States
 10   District Courts, the Court may dismiss a petition “[i]f it plainly appears from the
 11   petition and any attached exhibits that the petitioner is not entitled to relief in the
 12   district court.” A federal court may raise the failure to exhaust issue sua sponte and
 13   may summarily dismiss on that ground. Stone v. San Francisco, 968 F.2d 850, 856
 14   \\
 15   1
        The Court takes judicial notice of the records of the California Supreme Court,
 16   which are available at http://appellatecases.courtinfo.ca.gov. See Fed. R. Evid.
 17   201(b)(2) (providing that a court may take judicial notice of adjudicative facts that
      “can be accurately and readily determined from sources whose accuracy cannot
 18   reasonably be questioned”); Harris v. Cty. of Orange, 682 F.3d 1126, 1131-32 (9th
 19   Cir. 2012) (noting that a court may take judicial notice of federal and state court
      records).
 20   2
        See Barton v. People State of California, CV 18-5863-FMO (RAO) (C.D. Cal., filed
 21   July 3, 2018); Barton v. Superior Court, CV 18-6853-FMO (RAO) (C.D. Cal., filed
      Aug. 9, 2018); Barton v. Board of Parole Hearings, CV 18-9707-FMO (RAO) (C.D.
 22   Cal., filed Nov. 16, 2018); Barton v. People of the State of California, CV 19-546-
 23   FMO (RAO) (C.D. Cal., filed Dec. 28, 2018); Barton v. Clerk of U.S. District Court,
      et al., CV 19-1178-FMO (RAO) (C.D. Cal., filed Jan. 25, 2019); Barton v. San
 24   Joaquin, CV 19-4831-FMO (RAO) (C.D. Cal., filed June 3, 2019); Barton v.
 25   Gastelo, CV 19-6535-FMO (RAO) (C.D. Cal., filed July 29, 2019); Barton v.
      Superior Court, CV 19-7382-FMO (RAO) (C.D. Cal., filed Aug. 26, 2019); Barton
 26   v. Superior Court, CV 19-9516-FMO (RAO) (C.D. Cal., filed Nov. 5, 2019); Barton
 27   v. Superior Court, CV 19-10418-FMO (RAO) (C.D. Cal., filed Dec. 6, 2019); Barton
      v. San Joaquin, CV 20-00078-FMO (RAO) (C.D. Cal., filed Jan. 3, 2020); Barton v.
 28   Clerk of Court, CV 20-01304-FMO (RAO) (C.D. Cal., filed Feb. 10, 2020).
                                                  2
Case 2:21-cv-02508-FMO-RAO Document 3 Filed 03/25/21 Page 3 of 4 Page ID #:14



  1   (9th Cir. 1992) (citing Granberry v. Greer, 481 U.S. 129, 134, 107 S. Ct. 1671, 95
  2   L. Ed. 2d 119 (1987).)
  3         A state prisoner must exhaust his state court remedies before a federal court
  4   may consider granting habeas corpus relief. 28 U.S.C. § 2254(b)(1)(A); O’Sullivan
  5   v. Boerckel, 526 U.S. 838, 842, 119 S. Ct. 1728, 144 L. Ed. 2d. 1 (1999). To satisfy
  6   the exhaustion requirement, a habeas petitioner must fairly present his federal claims
  7   in the state courts in order to give the State the opportunity to pass upon and correct
  8   alleged violations of the prisoner’s federal rights. Duncan v. Henry, 513 U.S. 364,
  9   365, 115 S. Ct. 887, 130 L. Ed. 2d 865 (1995) (per curiam). A habeas petitioner must
 10   give the state courts “one full opportunity” to decide a federal claim by carrying out
 11   “one complete round” of the state’s appellate process in order to properly exhaust a
 12   claim. O’Sullivan, 526 U.S. at 845. He must present his claims to the highest state
 13   court with jurisdiction to consider it or demonstrate that no state remedy remains
 14   available. Peterson v. Lampert, 319 F.3d 1153, 1156 (9th Cir. 2003) (en banc).
 15         Here, the records of the California Supreme Court do not reflect any appeals
 16   or habeas petitions filed by Petitioner. Although the exhaustion requirement may be
 17   excused under limited circumstances, see 28 U.S.C. § 2254(b)(1)(B)(i)-(ii), none of
 18   these circumstances appear to exist here. Petitioner has failed to exhaust his claim in
 19   state court, and summary dismissal of this action is appropriate.
 20          Dismissal of the Petition is without prejudice to Petitioner’s later pursuing
 21   habeas relief in federal court upon exhausting available remedies in the state courts.
 22   Petitioner is warned, however, that under 28 U.S.C. § 2244(d)(1), “[a] 1-year period
 23   of limitations shall apply to an application for a writ of habeas corpus by a person in
 24   custody pursuant to the judgment of a State court.”
 25                     III.   CERTIFICATE OF APPEALABILITY
 26         A state prisoner seeking to appeal a district court’s final order in a habeas
 27   corpus proceeding must obtain a Certificate of Appealability (“COA”) from the
 28   district judge or a circuit judge. 28 U.S.C. § 2253(c)(1)(A). A COA may issue “only
                                                3
Case 2:21-cv-02508-FMO-RAO Document 3 Filed 03/25/21 Page 4 of 4 Page ID #:15



  1   if the applicant has made a substantial showing of the denial of a constitutional right.”
  2   28 U.S.C. § 2253(c)(2). When the Court dismisses a petition on procedural grounds,
  3   as here, it must issue a COA if the petitioner shows: (1) “that jurists of reason would
  4   find it debatable whether the petition states a valid claim of the denial of a
  5   constitutional right”; and (2) “that jurists of reason would find it debatable whether
  6   the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.
  7   473, 478, 120 S. Ct. 1595, 146 L. Ed. 2d 542 (2000).
  8         Here, the Court is summarily dismissing the instant Petition without prejudice
  9   because the Court has determined that Petitioner has failed to exhaust his habeas
 10   claim in state court. The Court finds that Petitioner cannot make the requisite
 11   showing that jurists of reason would find it debatable whether the district court was
 12   correct in its procedural ruling.
 13                                       IV.    ORDER
 14         Based on the foregoing, IT IS ORDERED THAT:
 15         1. The Petition is DISMISSED without prejudice; and
 16         2. A Certificate of Appealability is DENIED.
 17

 18   DATED: March 25, 2021
 19
                                                ________________/s/_________________
                                                FERNANDO M. OLGUIN
 20                                             UNITED STATES DISTRICT JUDGE
 21

 22   Presented by:

 23

 24   ______________________________
      ROZELLA A. OLIVER
 25   UNITED STATES MAGISTRATE JUDGE
 26

 27

 28

                                                  4
